Citation Nr: 1312894	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-31 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disorder.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches.  

3.  Entitlement to service connection for disc disease, claimed as secondary to service-connected lumbosacral strain.  

4.  Entitlement to service connection for sciatica of the left lower extremity, claimed as secondary to service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a December 2008 rating decision issued by the RO in Cleveland, Ohio.  The RO in Cleveland currently has jurisdiction of the claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims at this time would be premature.  The Veteran has requested a Board hearing at his local VA office.  See March 2013 hearing clarification response.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the Cleveland, Ohio, RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

